Meyer, J.
(dissenting). I dissent and would affirm the orders of the Appellate Division.
As powerful as are the policy arguments for preclusion of a candidacy of the nature here involved, no such prohibition can be found in the provisions of the Constitution or of any statute. The proscription against candidacy of a *536Judge for public office “other than judicial office” (NY Const, art VI, § 20, subd. b, par [2]) cannot reasonably be read as does the majority, nor do the provisions of the Rules of Judicial Conduct furnish any basis for interpretation of the Constitution. Conceivably the power given by the last unmarked paragraph of section 20 (subd b) to the Chief Administrator of the courts with the approval of this court to promulgate rules governing the conduct of Judges may authorize adoption of a rule against such a candidacy in the future, but that does not warrant the adoption of such a rule outlawing the instant candidacy by judicial fiat.
Chief Judge Cooke and Judges Gabrielli and Fuchs-berg concur with Judge Jasen ; Judge Meyer dissents and votes to affirm in a separate opinion in which Judges Jones and Wachtler concur.
Orders reversed, etc.